                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MICHAEL ZAMBRANO,

                Plaintiff,

v.                                                                  No. 1:17-CV-00672-KRS

NANCY BERRYHILL

                Defendant.


                         STIPULATED ORDER GRANTING MOTION
                            FOR ATTORNEYS FEES AND COSTS

          THIS MATTER comes before the Court on the Stipulation of Award of Attorney Fees

under the Equal Access to Justice Act (Doc. 24) in which the parties agree to awarding Plaintiff

EAJA fees in the amount of $5,820.40.

          IT IS, THEREFORE, ORDERED that Plaintiff be awarded $5,820.40 in attorney fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See Astrue v. Ratliff, 560 U.S.

586, 591–93 (2010) (EAJA fees are paid to the prevailing party, not the attorney). Payment of

this amount shall constitute a complete release from and bar to any and all claims Plaintiff may

have relating to EAJA fees in connection with this action. The parties further agree that the

EAJA award is without prejudice to Plaintiff’s attorney’s right to seek attorney fees pursuant to

42 U.S.C. § 406(b), subject to the offset provisions of the EAJA. See 28 U.S.C. § 2412(c)(1)

(2006).

          IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b), Section 206(b) of the Social Security Act, Plaintiff’s
counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575,

580 (10th Cir. 1986).



                                     _____________________________________
                                     KEVIN R. SWEAZEA
                                     UNITED STATES MAGISTRATE JUDGE
